DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase "like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
For the purposes of examination, the claim is interpreted as best understood. The wall portion being clamped between two things.
In claim 11 in the statement “in particular according to any one of the preceding claims” is indefinite since “in particular” makes it unclear whether or not “according to any one of the preceding claims” is just a preferred embodiment or should be a limitation of the claims.
Additionally since there is a plurality of antecedent basis issues such as “a locking member“ or “a locking position“ it is unclear whether these are meant as new positions and members or the same ones as previously presented in the preceding claims.
For the purposes of examination, it is assumed “according to any one of the preceding claims” is intended to narrow the claim and that the duplicate members and positions are considered the same as the ones previously presented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li CN 107227586 A (hereinafter Li).
In regards to claim 1, Li teaches a door lock for a domestic electrical appliance (abstract), comprising: a lock module (100) having a module housing (109 as seen in fig 4A), wherein the module housing has an insertion opening (102) for insertion of a closing element (340) on closing of a door of the domestic appliance (See fig 10a) and there are accommodated in the module housing a locking member (240), which is arranged to be movable between an unlocking position (fig 7A) and a locking position (fig 7C), and an electrically controllable actuator (512) for actuating the locking member (para 122, See fig 7D), wherein the locking member in its unlocking position allows the closing element to move out of the insertion opening and in the locking position effects blocking of the closing element against moving out of the insertion opening (See figs 7A – 7C, para 121-122), wherein there is formed at the insertion opening at least one centring slope for the closing element (see slopes around 102 in fig 1); and a carrier (104) for the floating mounting of the lock module on a superordinate component (1002) of the domestic appliance, wherein the floating mounting ensures that the lock module is movable in a floating manner relative to the superordinate component transversely to an insertion direction in which the closing element enters the insertion opening on closing of the door (See fig 7A-7C).  
In regards to claim 2, Li teaches the door lock according to claim 1, wherein there is formed at the insertion opening a plurality of centring slopes (See fig 1) having a centring action in two centring directions extending transversely to one another (See fig 1) wherein the floating mounting ensures that the lock module is movable in a floating manner in two dimensions relative to the superordinate component in a plane transverse to the insertion direction (See fig 9A the lock module is mounted diagonally).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of himself.
In regards to claim 3, Li teaches the door lock according to claim 1, wherein the floating mounting permits play of the lock module relative to superordinate component (See figs 7A-7C).
However Li does not teach by at least 2 mm or at least 3 mm in at least one movement direction extending transversely to the insertion direction.  It would appear however that the locking member would traverse more than 2mm it is not explicitly taught. It stands that a play of at least 2mm would require a simple change in size.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have the floating mounting permit play of the lock module relative to superordinate component by at least 2 mm so that appropriately sized closing members can be locked.
Claim(s) 4-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of McDonald et al. US 20180371800 A1 (hereinafter McDonald).
In regards to claim 4, Li teaches the door lock according to claim 1, wherein the carrier has a housing component (portion surrounding 102 including the centering slopes), having a receiving space (1003), into which the lock module is inserted in a floating manner relative to the housing component (See fig 7B). 
However Li does not teach the housing component separate from the module housing.
	McDonald teaches a housing component (36) separate from the module housing (See fig 2) used to prevent build up (see para 7).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used McDonald’s housing component in order to provide a housing component separate from the module housing that prevents build up.
In regards to claim 5, Li in view of McDonald teaches the door lock according to claim 4, wherein the lock module is mounted on the housing component in a loss-proof manner (McDonald See fig 2).  
In regards to claim 6, Li in view of McDonald teaches the door lock according to claim 4, wherein the housing component has mounting structures (McDonald 44) for the stationary mounting of the housing component on the superordinate component (McDonald 15).  
In regards to claim 7, Li in view of McDonald teaches the door lock according to claim 4, wherein the carrier further comprises a plate element (McDonald 42), separate from the housing component, which serves as a counter- support for the sandwich-like clamping of a wall portion (McDonald upper wall of 15) of the superordinate component, which plate element can be connected to the housing component by a plug connection (McDonald See fig 2).
In regards to claim 8, Li in view of McDonald teaches the door lock according to claim 4, wherein the housing component has a through-opening through which the closing element passes on closing of the door, before the closing element enters the insertion opening of the lock module (McDonald fig 2).  
In regards to claim 10, Li in view of McDonald teaches the door lock according to claim 4 wherein the lock module is received in the receiving space with a friction fit secured against floating movements caused by gravity (Li See fig 7a note how the fit of the bottom hosing with the lower housing prevents movement of the lock module due to gravity).  
Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of McDonald as applied to claims 4-8 and 10 above, and further in view of Lee KR 19980031916 U (hereinafter Lee).
In regards to claim 9, Li in view of McDonald teaches the door lock according to claim 4.
However Liu in view of McDonald does not teach wherein the housing component has a clamping holder for an electrical connection cable which can be connected to a socket of the lock module.  
Lee teaches a clamping holder (500 and 510) for an electrical connection cable (400) which can be connected to a socket of the lock module (See fig 3).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have been obvious to use Lee in Li in view of McDonalds in order to secure a wire of the locking module.
In regards to claim 11, Li teaches a domestic electrical appliance, comprising: an appliance main body having a working chamber formed therein, which working chamber is accessible through an access opening; a door pivotably mounted on the appliance main body for closing the access opening (abstract and see fig 10A); and a door lock (See fig 3), in particular according to any one of the preceding claims (see previously rejected claims), wherein the door lock comprises a lock module (100) having a module housing (104 and 109 as seen in fig 3), wherein the module housing has an insertion opening (102) for insertion of a closing element (340) on closing of the door of the domestic appliance (abstract), and there are accommodated in the module housing a locking member (240) which is arranged to be movable between an unlocking position and a locking position (see figs 7A-7C), and an electrically controllable actuator (512) for actuating the locking member (para 122, See fig 7D), wherein the locking member in its unlocking position allows the closing element to move out of the insertion opening and in the locking position effects blocking of the closing element against moving out of the insertion opening (See figs 7A-7C), wherein the closing element is arranged on one of the appliance main body and the door and the lock module is arranged on the other of the appliance main body and the door (abstract, also see fig 10A), wherein the lock module is movable in a floating manner relative to the other of the appliance main body and the door transversely to an insertion direction in which the closing element enters the insertion opening on closing of the door (See figs 7A – 7C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sul KR 20070059434 A - teaches a similar mounting.
Li WO 2015189668 A1 – teaches a similar device with a similar actuation device.
Hwang KR 20040046964 A – teaches similar slopes.
Gadini EP 2397626 A1 – teaches similar mountings.
Beck WO 2017001130 A1 – teaches similar mountings.
Rocchitelli EP 2154287 A1 – may teach some similar features.
Dirnberger et al. US 20160222573 A1 – may teach some similar features.
Wright et al. US 20170327995 A1 – teaches a similar device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675